Citation Nr: 9916841	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to secondary service connection for left hip 
disability.

2.  Entitlement to an increased rating for left knee 
disability, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	H. D. McCormick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to June 
1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A hearing was held before a hearing officer at the 
RO in March 1996, and the hearing officer's decision was 
entered in August 1996.  

The appeal was last before the Board in December 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in March 1999, increased the rating 
for the veteran's service-connected left knee disability from 
30 percent disabling to 60 percent disabling, with which 
latter evaluation the veteran continues to disagree, and a 
Supplemental Statement of the Case was mailed to him the same 
month.  

Thereafter, the appeal was returned to the Board.   


FINDINGS OF FACT

1.  Present disablement referable to the veteran's left hip 
is not shown to be either causally related to, or chronically 
worsened by, impairment related to a service-connected 
disability.  

2.  Current manifestation's of the veteran's service-
connected left knee disability include weakness, which is 
worse during pathologic flare-ups; total left knee 
replacement was accomplished in 1990.  




CONCLUSIONS OF LAW

1.  Left hip disability is neither proximately due to or a 
result of, nor aggravated by,  a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).  

2.  The criteria for a rating in excess of 60 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45 and Part 4, 
Diagnostic Codes 5257-5055 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for weakness of left knee, 
status post total knee replacement, for which the RO has 
assigned a 60 percent rating in accordance with Diagnostic 
Codes 5257-5055 of the Rating Schedule.



In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected left knee disability.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.  


I.  Secondary Service Connection, Left Hip Disability

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Regarding the veteran's claim for secondary service 
connection for left hip disability, he asserts that, 
notwithstanding a post service on-the-job fall in which he 
injured his left hip in 1988, he presently has chronic 
disablement referable to his left hip which he attributes to 
impairment associable with his service-connected left knee 
disability, specifically, his having to have walked 
"lopsided" for many years.  In this regard, service 
connection for left knee disability has been in effect since 
the mid-1950's.  As to the veteran's left hip per se, the 
record reflects that he fell several feet from a ladder while 
at work in 1988, striking his left hip in the process.  A 
statement from Steven J. Mash, M.D., dated in July 1989, 
reflects that, apparently shortly after the veteran's 
involvement in the 1988 fall, pertinent X-ray examination 
revealed the presence of extensive arthritis (i.e., 
"dramatic degenerative change") in the left hip.  
Thereafter, a left total hip replacement was accomplished, 
pursuant to a preoperative diagnosis of degenerative 
arthritis of the left hip, at a non-VA facility in 1990.


When the veteran was examined by VA in February 1993, the VA 
examiner opined that arthritis involving the veteran's left 
hip "may be [secondary]" to impairment related to his 
service-connected left knee disability.  Several statements 
from Joseph Lagattuta, M.D., the earliest of which is dated 
in April 1996, are to the effect, pertinently, that the 
veteran's left hip problems were precipitated by impairment 
related to his service-connected left knee disability.  Most 
recently, a statement from a VA physician, dated in February 
1998, reflects such physician's opinion that the 
"osteoarthritis" involving the veteran's left hip was 
"progressive" in nature and "not related to" impairment 
associable with his service-connected left knee disability.  

In considering the veteran's claim for secondary service 
connection for left hip disability, the Board is aware that 
the above-cited evidence, bearing on whether the veteran's 
present left hip disability is etiologically related to 
impairment associable with his service-connected left knee 
disability, is in conflict.  In this regard, Dr. Lagattuta is 
of the view that such relationship exists, while the VA 
physician who submitted the above-cited February 1998 
statement disclaims any such etiological relationship (a 
third view, that of the VA examiner in February 1993, is 
neutral, i.e., arthritis involving the veteran's left hip 
'may be [secondary]' to impairment related to his service-
connected left knee disability).  

The Board is of the view that the opinion put forth by the VA 
physician in the above-cited February 1998 statement, wherein 
he disclaims the existence of any etiological relationship 
between the veteran's present left hip condition (i.e., 
arthritis, postoperative status) and his service-connected 
left knee disability, is the most tenable clinically.  In 
this regard, the Board observes that the VA physician's 
opinion is predicated on the salient consideration that the 
arthritis in the veteran's left hip, in response to which the 
1990 total hip replacement was performed, was 'progressive' 
(and, therefore, nonservice-related) in a number of areas in 
addition to the left hip.  Consistent with such observation 
by the VA physician, the Board notes that the July 1989 
statement from Dr. Mash reflects that X-rays as of that time 
documented the presence of extensive arthritis involving each 
of the veteran's hips.  Further, in a July 1997 statement, 
Eugene P. Lopez, M.D., who had then been seeing the veteran 
for apparently several years, observed that the veteran was 
"[u]nfortunately....plagued with osteoarthritic deterioration 
of all his weightbearing joints".  While the foregoing 
evidence of non-VA origin supports the VA physician's above-
quoted view bearing on the nature (and etiology) of the 
veteran's left hip arthritis, Dr. Lagattuta's above-addressed 
view, to the effect that the veteran's left hip disability is 
causally related to impairment associable with his service-
connected left knee disability, is essentially subjective, 
i.e., in his April 1996 statement he asserts that he 
"believe[s]" that such relationship exists.  It also bears 
emphasis that the precise opinion advanced by Dr. Lagattuta, 
in his April 1996 statement, is, in essence, speculative 
(i.e., impairment associable with the veteran's service-
connected left knee disability "may....have" brought about 
the necessity of left hip replacement) in nature, which 
consideration impairs its sufficiency (as is also true of the 
opinion rendered by the VA examiner in February 1993) as a 
basis on which to predicate service connection.  See Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  Given the 
foregoing bearing on whether the veteran's present left hip 
disability is causally related to his service-connected left 
knee disability, and in the absence of any evidence (in 
accordance with Allen, supra) demonstrating any chronic 
worsening of the former by impairment related to the latter, 
the Board is of the opinion that the preponderance of the 
evidence is against the veteran's claim for secondary service 
connection for left hip disability.  Such claim is, 
therefore, denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; 
Allen, supra.  


II.  Increased Rating, Left Knee Disability

Pursuant to Diagnostic Codes 5257-5055, impairment involving 
the veteran's left knee is rated on the basis of residual 
disablement associable with the replacement (prosthesis) of 
the knee.  If the replaced knee is manifested by chronic 
residuals consisting of severe painful motion or weakness in 
the left lower extremity, a 60 percent rating is warranted; a 
100 percent rating is warranted for a one-year period 
following the implant of the prosthesis.

The veteran contends, in substance, that his service-
connected left knee disability is more severely disabling 
than currently evaluated.  In this regard, however, as was 
observed by the Board in its December 1998 remand, the 
veteran underwent left total knee replacement in 1990, and 
thus the one-year period following the implant of the 
prosthesis during which a 100 percent rating is otherwise 
assignable has long since expired.  An increased disability 
evaluation, in accordance with Diagnostic Codes 5257-5055, 
is, therefore, not in order.

At the same time, however, an increased disability rating 
might yet be assigned pursuant to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as pertinent to factors, traceable to 
service-connected disability involving the left knee, 
including general functional loss, weakened movement and 
excess fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that although the veteran, when 
examined by VA in January 1999, was noted to experience 
problems including weakness in his left knee joint, these 
problems were apparently ameliorated by the taking of 
medication ("Alleve").  Further, while the report of the 
January 1999 VA examination reflects that the veteran, whose 
left knee joint weakness was noted to increase during 
pathologic "flare-ups", experienced difficulty when 
engaging in some activities including climbing stairs, the 
above-cited July 1997 statement from Dr. Lopez reflects that, 
at least as of that time, the veteran's left knee "[felt] 
good", his nonservice-related left hip being apparently the 
source of some of the veteran's diminished mobility.  The 
foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the veteran's service-connected left knee 
disability, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40, 4.45 and Part 4, Diagnostic Codes 5257-5055.




ORDER

Secondary service connection for left hip disability is 
denied.

An increased rating for left knee disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

